             Case 1:20-cv-04583-MKV Document 50 Filed 11/20/20 Page 1 of 1



MITCHELL SILBERBERG & KNUPP LLP                                                                     Eleanor M. Lackman
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (212) 878-4890 Phone
                                                                                                     (917) 546-7675 Fax
                                                                                                         eml@msk.com


November 20, 2020

VIA ECF
The Honorable Mary Kay Vyskocil, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

Re:       Penske Media Corporation v. Shutterstock, Inc., No. 20 Civ. 04583 (MKV)

Dear Judge Vyskocil:

We are counsel for defendant Shutterstock, Inc. (“Shutterstock”) in the above-captioned matter.

Pursuant to Section 4(A)(vii) of your Honor’s Individual Rules, Shutterstock respectfully
requests oral argument on its pending Motion to Dismiss the second, third, and fourth causes of
action in the Amended Complaint (Dkt. No. 35). We note, in light of Section 3(B) of your
Honor’s Individual Rules, that a junior attorney who played a substantial role in drafting the
underlying motion papers would be participating in a portion of the argument.

We thank the Court for its attention to this matter.

Respectfully,



Eleanor M. Lackman
Partner of
MITCHELL SILBERBERG & KNUPP LLP

EML




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12681536.1
